        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 1 of 9. PageID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 KIMBERLY S. HAMMETT,
 individually, and on behalf of all others
 similarly situated,

 Plaintiff,                                         Case No.1:21-cv-00815

 v.

 CHARTER COMMUNICATIONS, INC.
 D/B/A SPECTRUM,


 Defendant.

                                CLASS ACTION COMPLAINT

        NOW COMES, KIMBERLY S. HAMMETT, individually, and on behalf of all others

similarly situated, by and through her undersigned counsel, complaining of CHARTER

COMMUNICATIONS, INC. d/b/a SPECTRUM as follows:

                                  NATURE OF THE ACTION

        1.     Plaintiff brings this action seeking damages as well as injunctive relief for

Defendant’s violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et

seq.

        2.     “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).




                                               1
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 2 of 9. PageID #: 2




        3.      As the Supreme Court recently observed, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of

Political Consultants, 140 S. Ct. 2335, 2343 (2020).

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2) as a substantial part

of the events or omissions giving rise to the claims occurred in this judicial district.

                                              PARTIES

        5.      KIMBERLY S. HAMMETT (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this judicial district.

        6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        7.      CHARTER COMMUNICATIONS, INC. d/b/a SPECTRUM (“Defendant”) is a

corporation organized under the laws of the State of Delaware.

        8.      Defendant is a prominent cable and internet service provider. Defendant provides

cable and internet services to more than 31 million customers in 41 states, including the State of

Ohio.

        9.      Defendant maintains its principal place of business in Stamford, Connecticut.

        10.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                   FACTUAL ALLEGATIONS

        11.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 8573.

        12.     At all times relevant, Plaintiff’s number ending in 8573 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

                                                   2
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 3 of 9. PageID #: 3




        13.        At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

        14.        At no point in time did Plaintiff have an account or any other form of business

relationship with Defendant.

        15.        In January 2021, Defendant began placing prerecorded calls (“robocalls”) to

Plaintiff’s cellular phone in an attempt to collect an outstanding balance owed by an unknown third

party by the name of “Jacob Baker.”

        16.        Upon answering Defendant’s calls, Plaintiff was greeted with a prerecorded

message stating either: (1) “This call is for Jacob Baker. Please give Spectrum a call back at 844-

206-9035 regarding your account information” or (2) “This is Spectrum looking for Jacob Baker.

Your service has been discontinued, please contact us at 844-206-9035.”

        17.        In calls that Plaintiff did not answer, Defendant would leave voicemails on

Plaintiff’s cellular phone containing the same prerecorded messages described above.

        18.        Frustrated with Defendant’s robocalls, Plaintiff contacted Defendant to determine

the reason for Defendant’s calls.

        19.        Plaintiff explained to Defendant’s representative that she did not know who Jacob

Baker was and did not understand why she was receiving these calls.

        20.        Plaintiff explained that the calls were irritating her because they were coming in at

such a high rate.

        21.        Plaintiff explained she has never had an account with Defendant and requested that

the calls cease.

        22.        In response, Defendant’s representative assured Plaintiff that Defendant’s robocalls

would cease.

                                                     3
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 4 of 9. PageID #: 4




       23.      Despite Plaintiff’s request and Defendant’s assurance that the calls would cease,

Defendant continued placing robocalls to Plaintiff’s cellular phone number.

       24.      On March 18, 2021, infuriated with Defendant’s invasive robocalls, Plaintiff placed

a call to Defendant and was connected with Defendant’s representative “Kyle.”

       25.      During this call, Plaintiff provided Kyle with her name, address, and phone number.

Kyle was unable to locate an account for Plaintiff and advised Plaintiff that she is receiving calls

from Defendant because someone used Plaintiff’s phone number to open an account with

Defendant.

       26.      Kyle assured Plaintiff that the situation was resolved and sent Plaintiff a one-time

confirmation code of the conversation that allegedly established that Plaintiff would no longer

receive Defendant’s robocalls.

       27.      On March 19, 2021, Defendant placed three (3) robocalls to Plaintiff’s cellular

phone number.

       28.      On March 20, 2021, Defendant placed two (2) robocalls to Plaintiff’s cellular phone

number.

       29.      Despite Defendant’s repeated assurances that its robocalls would cease, Defendant

continues to place daily robocalls to Plaintiff’s cellular phone number, with as many as 7 robocalls

in a 24-hour period.

       30.      In total, Defendant placed no less than one-hundred (100) robocalls to Plaintiff’s

cellular phone number utilizing a prerecorded voice in an effort to contact Jacob Baker.

       31.      Plaintiff has repeatedly requested that Defendant’s phone calls cease to no avail.

       32.      At no point in time did Plaintiff provide her cellular phone number to Defendant or

otherwise consent to receiving phone calls from Defendant.

                                                 4
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 5 of 9. PageID #: 5




                                             DAMAGES

       33.     Plaintiff significantly values her privacy and solitude.

       34.     In light of the fact that Plaintiff does not and has never had a business relationship

with Defendant, Defendant’s phone calls were highly intrusive and infuriating.

       35.     Defendant’s robocalls were especially troubling in light of (1) Plaintiff’s repeated

requests that the calls cease and (2) Defendant’s repeated assurances that the calls would cease.

       36.     Defendant’s intrusive robocalls invaded Plaintiff’s privacy and have caused

Plaintiff actual damages, including but not limited to, aggravation that accompanies unsolicited

robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

wear and tear to Plaintiff’s cellular phone, loss of battery charge, loss of concentration, loss of time

calling Defendant to request that the calls cease, nuisance, and wasting Plaintiff’s time each time

Defendant caused Plaintiff’s cellular phone to ring.

       37.     Moreover, each time Defendant placed a robocall call to Plaintiff’s cellular phone

number, Defendant occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive

other phone calls or otherwise utilize her cellular phone while her phone was ringing.

       38.     Due to Defendant’s refusal to comply with Plaintiff’s requests that the calls cease,

Plaintiff was forced to retain counsel to compel Defendant to cease its intrusive conduct.

                                     CLASS ALLEGATIONS

       39.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       40.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:



                                                   5
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 6 of 9. PageID #: 6




        All persons residing in the United States: (a) who do not have an existing account
        with Defendant; (b) to whom Defendant, or a third party acting on Defendant’s
        behalf, placed a phone call to his/her cellular phone number; (c) utilizing an
        artificial or prerecorded voice; (d) in connection with an outstanding balance
        allegedly owed by a third party; (e) at any time in the period that begins four years
        before the date of the filing of the original complaint through the date of class
        certification.

        41.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

its parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Putative Class; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

A.      Numerosity

        42.     The exact number of members of the Putative Class is unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        43.     Upon information and belief, Defendant made robocalls calls to thousands of

individuals that fall within the definition of the Putative Class.

        44.     Members of the Putative Class can be objectively identified from the records of

Defendant and any affiliated vendors to be gained through targeted discovery.

B.      Commonality and Predominance

        45.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

                                                    6
         Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 7 of 9. PageID #: 7




C.       Typicality

         46.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as a result of Defendant’s conduct.

D.       Superiority and Manageability

         47.    This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         48.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         49.    By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         50.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.       Adequate Representation

         51.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         52.    Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         53.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                            COUNT I
         Violations of the Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                   (On behalf of Plaintiff and members of the Putative Class)

         54.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                                   7
        Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 8 of 9. PageID #: 8




       55.      Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii) by placing or causing to be placed

no less than one-hundred (100) non-emergency calls to Plaintiff’s cellular telephone number,

utilizing an artificial or prerecorded voice, without Plaintiff’s consent.

       56.      As pled above, Defendant utilized an artificial or prerecorded voice that

automatically played upon Plaintiff answering the call or the call reaching Plaintiff’s voicemail.

       57.      As pled above, Plaintiff has never provided her cellular phone number to Defendant

or had any business relationship with Defendant.

       58.      Accordingly, it is clear that Defendant had actual knowledge it did not have consent

to place robocalls to Plaintiff’s cellular phone number, but did so in utter disregard of the TCPA

       59.      As pled above, Plaintiff was harmed by Defendant’s robocalls to her cellular phone.

       60.      Upon information and belief, Defendant does not maintain policies and procedures

designed to ensure compliance with the TCPA.

       WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Class,

request the following relief:

             A. an order granting certification of the proposed class, including the designation of

                Plaintiff as the named representative, and the appointment of the undersigned as

                Class Counsel;

             B. an order finding that Defendant violated the TCPA;

             C. an order enjoining Defendant from placing further violating calls to non-customers;

             D. an award of $500.00 in damages to Plaintiff and the members of the Putative Class

                for each such violation;

             E. an award of treble damages up to $1,500.00 to Plaintiff and the members of the

                Putative Class for each such violation; and

                                                  8
       Case: 1:21-cv-00815-BYP Doc #: 1 Filed: 04/16/21 9 of 9. PageID #: 9




          F. an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Date: April 16, 2021                                         Respectfully submitted,

                                                             KIMBERLY S. HAMMETT


                                                             By: /s/ Mohammed O. Badwan

                                                             Mohammed O. Badwan, Esq.
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave, Suite 200
                                                             Lombard, IL 60148
                                                             Telephone: (630) 575-8180
                                                             mbadwan@sulaimanlaw.com




                                                 9
